UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7367


CHRISTOPHER D. CROMARTIE, JR.,

                    Petitioner - Appellant,

             v.

NORTH CAROLINA DEPARTMENT OF PUBLIC SAFETY-PRISONS;
ASHLEY JONES; QUEEN GERALD,

                    Respondents - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Joi Elizabeth Peake, Magistrate Judge. (1:18-cv-00479-LCB-JEP)


Submitted: January 17, 2019                                       Decided: January 23, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Christopher D. Cromartie, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Christopher D. Cromartie, Jr., seeks to appeal the magistrate judge’s

recommendation to dismiss Cromartie’s 28 U.S.C. § 2254 (2012) petition. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The magistrate judge’s

recommendation is neither a final order nor an appealable interlocutory or collateral

order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            2